133 F.3d 912
Jonas Weissmanv.Cohn, Lifland, Perlman, Hermann & Knopf, Albert Cohn, Headof Cohn Lifland, Leonard Z. Kaufman, Member of Cohn Lifland,Diana Manning, Member of Cohn Lifland, Maryann T. Stokes,Member of Cohn Lifland, Lorraine Abraham, Court AppointedReceiver, Superior Court of New Jersey, Bergen CountyJustice Center, Isabel Stark, Judge, Superior Court JudgeBergen County Justice Center, Anthony Scuito, Judge,Superior Court Judge Bergen County Justice Center,
NO. 97-5065
United States Court of Appeals,Third Circuit.
Nov 24, 1997

Appeal From:  D.N.J. ,No.97cv00559 ,
Barry, J.


1
Affirmed.